Exhibit 10.3

ZORAN CORPORATION

EXECUTIVE RETENTION AND SEVERANCE PLAN

As Amended Through October 21, 2008

1. ESTABLISHMENT AND PURPOSE

1.1 Establishment. The Zoran Corporation Executive Retention and Severance Plan
(the “Plan”) is hereby established by the Compensation Committee of the Board of
Directors of Zoran Corporation, effective November 8, 2002 (the “Effective
Date”).

1.2 Purpose. The Company draws upon the knowledge, experience and advice of its
Officers and Key Employees in order to manage its business for the benefit of
the Company’s stockholders. Due to the widespread awareness of the possibility
of mergers, acquisitions and other strategic alliances in the Company’s
industry, the topic of compensation and other employee benefits in the event of
a Change in Control is an issue in competitive recruitment and retention
efforts. The Committee recognizes that the possibility or pending occurrence of
a Change in Control could lead to uncertainty regarding the consequences of such
an event and could adversely affect the Company’s ability to attract, retain and
motivate its Officers and Key Employees. The Committee has therefore determined
that it is in the best interests of the Company and its stockholders to provide
for the continued dedication of its Officers and Key Employees notwithstanding
the possibility or occurrence of a Change in Control by establishing this Plan
to provide designated Officers and Key Employees with enhanced financial
security in the event of a Change in Control. The purpose of this Plan is to
provide its Participants with specified compensation and benefits in the event
of termination of employment under circumstances specified herein upon or
following a Change in Control.

2. DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Whenever used in this Plan, the following terms shall have the
meanings set forth below:

(a) “Annual Bonus” means an amount equal to the greatest of (1) the aggregate of
all bonuses earned by the Participant (whether or not actually paid) under the
terms of the programs, plans or agreements providing for such bonuses for the
fiscal year of the Company immediately preceding the fiscal year of the Change
in Control, (2) the aggregate of all bonuses earned by the Participant (whether
or not actually paid) under the terms of the programs, plans or agreements
providing for such bonuses for the fiscal year of the Company immediately
preceding the fiscal year of the Participant’s Termination Upon a Change in
Control, or (3) the aggregate of all annual bonuses that would be earned by the
Participant at the targeted annual rate (assuming attainment of 100% of all
applicable performance goals) under the terms of the programs, plans or
agreements providing for such bonuses in which the Participant was participating
for the fiscal year of the Participant’s Termination Upon a Change in Control.

(b) “Base Salary Rate” means a Participant’s monthly base salary determined at
the greater of (1) the Participant’s monthly base salary rate in effect
immediately prior to the Participant’s Termination Upon a Change in Control or
(2) the Participant’s monthly base salary rate in effect immediately prior to
the applicable Change in Control. For this purpose, base salary does not include
any bonuses, commissions, fringe benefits, car allowances, other irregular
payments or any other compensation except base salary.

(c) “Benefit Period” means (1) with respect to a Participant who is the Chief
Executive Officer, a period of thirty-six (36) months, (2) with respect to a
Participant who is an Executive Officer (other than the Chief Executive
Officer), a period of eighteen (18) months, and (3) with respect to a
Participant who is a Key Employee (other than an Executive Officer), a period of
nine (9) months.

(d) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(e) “Cause” means the occurrence of any of the following, as determined in good
faith by a vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with the Participant’s counsel, to be heard before the Board):

(1) the Participant’s commission of any act of fraud, embezzlement or
dishonesty;

(2) the Participant’s unauthorized use or disclosure of confidential information
or trade secrets of any member of the Company Group; or

(3) the Participant’s intentional misconduct adversely affecting the business or
affairs of any member of the Company Group.

(f) “Change in Control” means, except as otherwise provided in the Participation
Agreement applicable to a given Participant, the occurrence of any of the
following:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of (i) the
outstanding shares of common stock of the Company or (ii) the total combined
voting power of the Company’s then-outstanding securities entitled to vote
generally in the election of directors;

(2) the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;

(3) the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction having similar effect (other than a sale or
disposition to one or more subsidiaries of the Company); or

(4) a change in the composition of the Board within any consecutive two-year
period as a result of which fewer than a majority of the directors are Incumbent
Directors.

(g) “Change in Control Period” means a period commencing upon the date of the
consummation of a Change in Control and ending on the date occurring eighteen
(18) months thereafter.

(h) “Chief Executive Officer” means the individual who, immediately prior to the
consummation of a Change in Control, serves as the Company’s Chief Executive
Officer as appointed by the Board.

(i) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.

(j) “Committee” means the Compensation Committee of the Board.

(k) “Company” means Zoran Corporation, a Delaware corporation, and, following a
Change in Control, a Successor that agrees to assume all of the terms and
provisions of this Plan or a Successor which otherwise becomes bound by
operation of law to this Plan.

(l) “Company Group” means the group consisting of the Company and each present
or future parent and subsidiary corporation or other business entity thereof.

 

2



--------------------------------------------------------------------------------

(m) “Disability” means a Participant’s permanent and total disability within the
meaning of Section 22(e)(3) of the Code.

(n) “Executive Officer” means an individual who, immediately prior to the
consummation of a Change in Control, serves as an executive officer of the
Company appointed by the Board.

(o) “Equity Award” means any Option, Restricted Stock, Restricted Stock Units or
Stock Appreciation Right award.

(p) “Good Reason” means Participant resigns Participant’s employment after the
occurrence of any of the following conditions upon or following a Change in
Control, without the Participant’s informed written consent, provided, however,
that with respect to each of the following conditions, Participant must
(a) within ninety (90) days following its occurrence, deliver to the Company a
written explanation specifying the basis for Participant’s belief that
Participant is entitled to terminate Participant’s employment for Good Reason
and (b) give the Company an opportunity to cure any of the following within
thirty (30) days following delivery of such explanation:

(1) assignment of the Participant to a position that is not a Substantive
Functional Equivalent of the position which the Participant occupied immediately
prior to the Change in Control;

(2) a decrease in the Participant’s Base Salary Rate or a decrease in the
Participant’s target bonus amount (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Participant);

(3) any failure by the Company to (i) continue to provide the Participant with
the opportunity to participate, on terms no less favorable than those in effect
for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with the Company Group
then held by the Participant, in any benefit or compensation plans and programs,
including, but not limited to, the Company Group’s life, disability, health,
dental, medical, savings, profit sharing, stock purchase and retirement plans,
if any, in which the Participant was participating immediately prior to the date
of the Change in Control, or their equivalent, or (ii) provide the Participant
with all other fringe benefits (or their equivalent) from time to time in effect
for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with the Company Group
then held by the Participant;

(4) the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than thirty (30) miles (one-way), or the
imposition of travel requirements substantially more demanding of the
Participant than such travel requirements existing immediately prior to the
Change in Control; or

(5) any material breach of this Plan by the Company with respect to the
Participant.

The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability. Subject to the terms and conditions set forth herein, the
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any condition constituting Good Reason hereunder. For
the purposes of any determination regarding the existence of Good Reason
hereunder, any claim by the Participant that Good Reason exists shall be
presumed to be correct unless the Company establishes to the Board that Good
Reason does not exist, and the Board, acting in good faith, affirms such
determination by a vote of not less than two-thirds of its entire membership.

(q) “Incumbent Director” means a director who either (1) is a member of the
Board as of the Effective Date, or (2) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.

 

3



--------------------------------------------------------------------------------

(r) “Key Employee” means an individual, other than an Executive Officer, who,
immediately prior to the consummation of a Change in Control, is employed by the
Company Group and has been designated by the Board or the Committee as eligible
to participate in the Plan.

(s) “Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control.

(t) “Participant” means each Executive Officer and each Key Employee designated
by the Committee to participate in the Plan, provided such individual has
executed a Participation Agreement.

(u) “Participation Agreement” means an Agreement to Participate in the Zoran
Corporation Executive Retention and Severance Plan in the form attached hereto
as Exhibit A or in such other form as the Committee may approve from time to
time; provided, however, that, after a Participation Agreement has been entered
into between a Participant and the Company, it may be modified only by a
supplemental written agreement executed by both the Participant and the
Company. The terms of such forms of Participation Agreement need not be
identical with respect to each Participant. For example, a Participation
Agreement may limit the duration of a Participant’s participation in the Plan or
may modify the definition of “Change in Control” with respect to a Participant.

(v) “Release” means a general release of all known and unknown claims against
the Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the appropriate form
attached hereto as Exhibit B, with any modifications thereto determined by legal
counsel to the Company to be necessary or advisable to comply with applicable
law or to accomplish the intent of Section 9 hereof.

(w) “Restricted Stock” means any shares of the capital stock of the Company or
of any other member of the Company Group granted to a Participant by the Company
or any other Company Group member or acquired upon the exercise of an Option,
whether such shares are granted or acquired before or after a Change in Control,
including any shares issued in exchange for any such shares by a Successor or
any other member of the Company Group.

(x) “Restricted Stock Units” mean any award of rights to receive shares of the
capital stock of the Company or of any other member of the Company Group at one
or more specified future times or upon the satisfaction of one or more specified
conditions granted to a Participant by the Company or any other Company Group
member, whether such awards are granted before or after a Change in Control,
including any such awards granted in exchange for such awards by a Successor or
any other member of the Company Group.

(y) “Stock Appreciation Right” means any award consisting of the right to
receive payment, for each share of the capital stock of the Company or of any
other member of the Company Group subject to such award, of an amount equal to
the excess, if any, of the fair market value of such share on the date of
exercise of the award over the exercise price for such share granted to a
Participant by the Company or any other Company Group member, whether such
awards are granted before or after a Change in Control, including any such
awards granted in exchange for such awards by a Successor or any other member of
the Company Group.

(z) “Substantive Functional Equivalent” means an employment position occupied by
a Participant after a Change in Control that:

(1) is in a substantive area of competence (such as, accounting, executive
management, finance, human resources, marketing, sales and service, or
operations, etc.) that is consistent with the Participant’s experience and not
materially different from the position occupied by the Participant immediately
prior to the Change in Control;

(2) allows the Participant to serve in a role and perform duties that are
functionally equivalent to those performed immediately prior to the Change in
Control (such as business unit executive with profit and loss responsibility,
product line manager, marketing strategist, geographic sales manager, executive
officer, etc.); and

 

4



--------------------------------------------------------------------------------

(3) does not otherwise constitute a material, adverse change in the
Participant’s responsibilities or duties, as measured against the Participant’s
responsibilities or duties prior to the Change in Control, causing it to be of
materially lesser rank or responsibility within the Company or an equivalent
business unit of its parent.

(aa) “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.

(bb) “Termination Upon a Change in Control” means the occurrence of any of the
following events:

(1) termination by the Company Group of the Participant’s employment for any
reason other than Cause during the Change in Control Period; or

(2) the Participant’s resignation for Good Reason during the Change in Control
Period from all capacities in which the Participant is then rendering service to
the Company Group;

provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.

A Termination Upon a Change in Control is intended to constitute, as applicable,
a “separation from service” within the meaning of Section 409A of the Code, and
Section 1.409A-1(h) of the regulations promulgated thereunder.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.

3. ELIGIBILITY

The Board or Committee shall designate those Executive Officers and Key
Employees who shall be eligible to become Participants in the Plan.

4. TREATMENT OF CERTAIN EQUITY AWARDS UPON A CHANGE IN CONTROL

Notwithstanding any provision to the contrary contained in any agreement
evidencing an Option, Stock Appreciation Right or Restricted Stock Units award
granted to a Participant, in the event of a Change in Control in which the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the “Acquiring Corporation”), does
not assume or continue the Company’s rights and obligations under any of the
then-outstanding Options, Stock Appreciation Rights or Restricted Stock Units
held by the Participant or substitute for any such awards substantially
equivalent options, stock appreciation rights or restricted stock units, as the
case may be, for the Acquiring Corporation’s stock, then the vesting,
exercisability and settlement of each such award which is not assumed, continued
or substituted for shall be accelerated in full effective immediately prior to
but conditioned upon the consummation of the Change in Control. For purposes of
this Section, an Option, Stock Appreciation Right or Restricted Stock Unit shall
be deemed assumed if, and only if, following the Change in Control, the Option,
Stock Appreciation Right or Restricted Stock Unit, as the case may be, confers
the right to receive, subject to the terms and conditions of the stock plan and
award agreement pursuant to which such award was granted which are not
inconsistent with this Section, for each share of stock of the Company subject
to such award immediately prior to the consummation of the Change in Control
(and not previously issued in settlement of such award), stock of the Acquiring
Corporation having a fair market value equal to the fair market value of the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of stock of the Company on the
effective date of the Change in Control was entitled, such fair market values
being determined as of the date of the Change in Control.

 

5



--------------------------------------------------------------------------------

5. SEVERANCE BENEFITS

In the event of a Participant’s Termination Upon a Change in Control and
provided that the Participant has executed and not revoked a Release within
sixty (60) days following such Termination Upon a Change in Control, the
Participant shall be entitled to receive, in addition to all compensation and
benefits earned by the Participant through the date of the Participant’s
termination of employment, the following severance payments and benefits:

5.1 Salary and Bonus. Subject to Section 6 and provided that in no event shall
any payment under this Section 5.1 be made following March 15th of the year
following the year in which Participant’s termination of employment occurs,
within thirty (30) days following the later of the Participant’s termination of
employment or the last day following the Participant’s execution of the Release
on which the Participant may, by its terms, revoke such Release, the Company
shall pay to the Participant in a lump sum cash payment an amount equal to the
sum of (a) the Participant’s Base Salary Rate multiplied by the number of months
in the Benefit Period applicable to the Participant and (b) the Participant’s
Annual Bonus multiplied by a ratio, the numerator of which is the number of
months in the Benefit Period applicable to the Participant and the denominator
of which is twelve (12).

5.2 Health and Life Insurance Benefits. For the period commencing immediately
following the Participant’s termination of employment and continuing for the
duration of the Benefit Period applicable to the Participant, the Company shall
arrange to provide the Participant and his or her dependents with health
(including medical and dental) and life insurance benefits substantially similar
to those provided to the Participant and his or her dependents immediately prior
to the date of such termination of employment (without giving effect to any
reduction in such benefits constituting Good Reason). Such benefits shall be
provided to the Participant at the same premium cost to the Participant and at
the same coverage level as in effect as of the Participant’s termination of
employment (without giving effect to any reduction in such benefits constituting
Good Reason); provided, however, that the Participant shall be subject to any
change in the premium cost and/or level of coverage applicable generally to all
employees holding the position or comparable position with the Company which the
Participant held immediately prior to the Change in Control. The Company may
satisfy its obligation to provide a continuation of health insurance benefits by
paying that portion of the Participant’s premiums required under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) that exceed the amount
of premiums that the Participant would have been required to pay for continuing
coverage had he or she continued in employment. If the Company is not reasonably
able to continue such coverage under the Company’s benefit plans, the Company
shall provide substantially equivalent coverage under other sources or will
reimburse the Participant for premiums (in excess of the Participant’s premium
cost described above) incurred by the Participant to obtain his or her own such
coverage. If the Participant becomes eligible to receive such coverage under
another employer’s benefit plans during the applicable Benefit Period, the
Participant shall report such eligibility to the Company, and the Company’s
obligations under this Section 5.2 shall be secondary to the coverage provided
by such other employer’s plans. For the balance of any period in excess of the
applicable Benefit Period during which the Participant is entitled to
continuation coverage under COBRA, the Participant shall be entitled to maintain
coverage for himself or herself and the Participant’s eligible dependents at the
Participant’s own expense.

5.3 Acceleration of Vesting of Equity Awards; Extension of Option Exercise
Period. Notwithstanding any provision to the contrary contained in any agreement
evidencing an Equity Award granted to a Participant, the vesting, exercisability
and settlement of each of the Participant’s outstanding Equity Awards shall be
accelerated in full effective as of the date of the Participant’s termination of
employment so that each Equity Award held by the Participant shall be
immediately exercisable and fully vested (and, in the case of Restricted Stock
Units, shall be settled in full), as of the date of the Participant’s
termination of employment. Furthermore, each Option and Stock Appreciation
Right, to the extent unexercised on the date on which the Participant’s
employment terminated, may be exercised by the Participant (or the Participant’s
guardian or legal representative) at any time prior to the later of the date
specified in the agreement evidencing such Option or Stock Appreciation Right or
the expiration of one (1) year after the date on which the Participant’s
employment terminated, but in any event no later than the date of expiration of
the term of the Option or Stock Appreciation Right as set forth in the agreement
evidencing such award. The application of this Section shall be modified to the
minimum extent, if any, necessary to avoid the imposition of a penalty under
Section 409A of the Code, if applicable.

 

6



--------------------------------------------------------------------------------

5.4 Indemnification; Insurance.

(a) In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“Prior Indemnity Agreement”), from and after the date of the Participant’s
termination of employment, the Company shall indemnify and hold harmless the
Participant against any costs or expenses (including attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law. In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.

(b) For a period of six (6) years from and after the date of termination of
employment of a Participant who was an officer and/or director of the Company at
any time prior to such termination of employment, the Company shall maintain a
policy of directors’ and officers’ liability insurance for the benefit of such
Participant which provides him or her with coverage no less favorable than that
provided for the Company’s continuing officers and directors.

6. FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE

6.1 Excess Parachute Payment. In the event that any payment or benefit received
or to be received by the Participant pursuant to this Plan or otherwise
(collectively, the “Payments”) would subject the Participant to any excise tax
pursuant to Section 4999 of the Code (the “Excise Tax”) due to the
characterization of such Payments as an excess parachute payment under
Section 280G of the Code, then, notwithstanding the other provisions of this
Plan, the amount of such Payments will not exceed the amount which produces the
greatest after-tax benefit to the Participant. Any reduction of the Payments
pursuant to this section shall reduce cash payments first followed by reductions
in equity compensation benefits. Reduction in either cash payments or equity
compensation benefits shall be made prorata between and among benefits which are
subject to Section 409A of the Code and benefits which are exempt from
Section 409A of the Code.

6.2 Determination by Accountants. Upon the occurrence of any event (the “Event”)
that would give rise to any Payments pursuant to this Plan, the Company shall
promptly request a determination in writing to be made within thirty (30) days
of the date of the Event by independent public accountants (the “Accountants”)
selected by the Company and reasonably acceptable to the Participant of the
amount and type of such Payments which would produce the greatest after-tax
benefit to the Participant. For the purposes of such determination, the
Accountants may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination. The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this
Section. In the event that the report of the Accountants is not received within
thirty (30) days following the Participant’s Termination Upon Change in Control,
the Company shall pay to the Participant the cash severance benefits required by
Section 5.1 above (subject to any reduction necessary to produce the greatest
after-tax benefit to the Participant) within ten (10) days of the date of the
Accountants’ report of their determination.

7. SECTION 409A COMPLIANCE

To the extent applicable (i) any payments to which the Participant becomes
entitled under this Plan, or any agreement or plan referenced herein, in
connection with the Participant’s termination of employment

 

7



--------------------------------------------------------------------------------

with the Company constitute deferred compensation subject to Section 409A of the
Code and (ii) the Participant is deemed at the time of such termination of
employment to be a “specified” employee under Section 409A of the Code, then
such payment or payments shall not be made or commence until the earliest of
(a) the expiration of the six (6)-month period measured from the date of the
Participant’s “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A of the Code) with the Company; or
(b) the date of the Participant’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to the Participant, including (without
limitation) the additional twenty percent (20%) tax for which the Participant
would otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence
of such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
the Participant or the Participant’s beneficiary in one lump sum.

8. CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS

8.1 Effect of Plan. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and shall be the exclusive agreement for the determination
of any payments and benefits due to the Participant upon the events described in
Sections 4, 5 and 6.

8.2 Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 8.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in Sections 4, 5 and 6 pursuant to (a) the Plan, (b) any
agreement between the Participant and the Company Group or (c) any other plan,
practice or statutory obligation of the Company Group, shall not exceed the
amount of payments and benefits provided by this Plan upon such events (plus any
payments and benefits provided pursuant to an agreement evidencing an Equity
Award or a Prior Indemnity Agreement), and the aggregate amounts payable under
this Plan shall be reduced to the extent of any excess (but not below zero).

9. EXCLUSIVE REMEDY

The payments and benefits provided by Section 5 and Section 6 (plus any payments
and benefits provided pursuant to an agreement evidencing an Equity Award or a
Prior Indemnity Agreement), if applicable, shall constitute the Participant’s
sole and exclusive remedy for any alleged injury or other damages arising out of
the cessation of the employment relationship between the Participant and the
Company Group in the event of the Participant’s Termination Upon a Change in
Control. The Participant shall be entitled to no other compensation, benefits,
or other payments from the Company Group as a result of any Termination Upon a
Change in Control with respect to which the payments and benefits described in
Section 5 and Section 6 (plus any payments and benefits provided pursuant to an
agreement evidencing an Equity Award or a Prior Indemnity Agreement), if
applicable, have been provided to the Participant, except as expressly set forth
in this Plan or, subject to the provisions of Sections 8.2, in a duly executed
employment agreement between the Company Group and the Participant.

10. PROPRIETARY AND CONFIDENTIAL INFORMATION

The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company.

11. NONSOLICITATION

If the Company performs its obligations to deliver the payments and benefits set
forth in Section 5 and Section 6 (plus any payments and benefits provided
pursuant to an agreement evidencing an Equity Award or a Prior Indemnity
Agreement), then for a period equal to the Benefit Period applicable to a
Participant following the Participant’s Termination Upon a Change in Control,
the Participant shall not, directly or indirectly, recruit, solicit or invite
the solicitation of any employees of the Company to terminate their employment
relationship with the Company.

 

8



--------------------------------------------------------------------------------

12. NO CONTRACT OF EMPLOYMENT

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company
Group. Except as otherwise established in an employment agreement between the
Company and a Participant, the employment relationship between the Participant
and the Company is an “at-will” relationship. Accordingly, either the
Participant or the Company may terminate the relationship at any time, with or
without cause, and with or without notice except as otherwise provided by
Section 15. In addition, nothing in this Plan shall in any manner obligate any
Successor or other member of the Company Group to offer employment to any
Participant or to continue the employment of any Participant which it does hire
for any specific duration of time.

13. ARBITRATION

13.1 Disputes Subject to Arbitration. Any claim, dispute or controversy arising
out of this Plan, the interpretation, validity or enforceability of this Plan or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association; provided, however, that
(a) the arbitrator shall have no authority to make any ruling or judgment that
would confer any rights with respect to trade secrets, confidential and
proprietary information or other intellectual property; and (b) this arbitration
provision shall not preclude the parties from seeking legal and equitable relief
from any court having jurisdiction with respect to any disputes or claims
relating to or arising out of the misuse or misappropriation of intellectual
property. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

13.2 Site of Arbitration. The site of the arbitration proceeding shall be in
Santa Clara, California or any other site mutually agreed to by the Company and
the Participant.

13.3 Costs and Expenses Borne by Company. All costs and expenses of arbitration,
including but not limited to reasonable attorneys’ fees and other costs
reasonably incurred by the Participant in connection with an arbitration in
accordance with this Section 13, shall be paid by the Company. Notwithstanding
the foregoing, if the Participant initiates the arbitration, and the arbitrator
finds that the Participant’s claims were totally without merit or frivolous,
then the Participant shall be responsible for the Participant’s own attorneys’
fees and costs.

14. SUCCESSORS AND ASSIGNS

14.1 Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place. Failure of the Company to obtain such agreement shall be a material
breach of this Plan and shall entitle the Participant to resign for Good Reason
and to receive the benefits provided under this Plan in the event of Termination
Upon a Change in Control.

14.2 Acknowledgment by Company. If, after a Change in Control, the Company fails
to reasonably confirm that it has performed the obligation described in
Section 14.1 within thirty (30) days after written notice from the Participant,
such failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Termination Upon a Change in Control.

14.3 Heirs and Representatives of Participant. This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries. If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.

 

9



--------------------------------------------------------------------------------

15. NOTICES

15.1 General. For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:

(a) if to the Company:

Zoran Corporation

1390 Kifer Road

Sunnyvale, California 94086

Attention: President

(b) if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

15.2 Notice of Termination. Any termination by the Company of the Participant’s
employment during the Change in Control Period or any resignation by the
Participant during the Change in Control Period shall be communicated by a
notice of termination or resignation to the other party hereto given in
accordance with Section 15.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.

16. TERMINATION AND AMENDMENT OF PLAN

This Plan and/or any Participation Agreement executed by a Participant may not
be terminated with respect to such Participant without the written consent of
the Participant. This Plan and/or any Participation Agreement executed by a
Participant may be modified, amended or superseded with respect to such
Participant only by a supplemental written agreement between the Participant and
the Company.

17. MISCELLANEOUS PROVISIONS

17.1 Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.

17.2 No Duty to Mitigate; Obligations of Company. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for benefits to the extent described in Section 5.2)
be reduced by any compensation or benefits that the Participant may receive from
employment by another employer. Except as otherwise provided by this Plan, the
obligations of the Company to make payments to the Participant and to make the
arrangements provided for herein are absolute and unconditional and may not be
reduced by any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Participant or any third party at any time.

17.3 No Representations. By executing a Participation Agreement, the Participant
acknowledges that in becoming a Participant in the Plan, the Participant is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Plan.

 

10



--------------------------------------------------------------------------------

17.4 Waiver. No waiver by the Participant or the Company of any breach of, or of
any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

17.5 Choice of Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the substantive laws of the State of
California, without regard to its conflict of law provisions.

17.6 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

17.7 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.

17.8 Tax Withholding. All payments made pursuant to this Plan will be subject to
withholding of applicable income and employment taxes.

17.9 Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.

18. AGREEMENT

By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

AGREEMENT TO PARTICIPATE IN THE

ZORAN CORPORATION

EXECUTIVE RETENTION AND SEVERANCE PLAN



--------------------------------------------------------------------------------

AGREEMENT TO PARTICIPATE IN THE

ZORAN CORPORATION

EXECUTIVE RETENTION AND SEVERANCE PLAN

As Amended Through October 21, 2008

In consideration of the benefits provided by the Zoran Corporation Executive
Retention and Severance Plan, as amended through October 21, 2008 (the “Plan”),
the undersigned employee of Zoran Corporation or a wholly-owned subsidiary of
Zoran Corporation, as applicable, (the “Company”) and the Company agree that, as
of the date written below, the undersigned shall become a Participant in the
Plan and shall be fully bound by and subject to all of its provisions. All
references to a “Participant” in the Plan shall be deemed to refer to the
undersigned.

The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.

The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 13 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in an employment agreement
between the Company and the undersigned, the employment relationship between the
undersigned and the Company is an “at-will” relationship.

Executed on                     .

 

PARTICIPANT    Signature    Name Printed    Address   

 

ZORAN CORPORATION By:    

Title:    



--------------------------------------------------------------------------------

EXHIBIT B

FORMS OF

GENERAL RELEASE OF CLAIMS



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

[Age 40 and over]

This Agreement is by and between [Employee Name] (“Employee”) and [Zoran
Corporation or successor that agrees to assume the Executive Retention and
Severance Plan following a Change in Control] (the “Company”). This Agreement
will become effective on the eighth (8th) day after it is signed by Employee
(the “Effective Date”), provided that the Company has signed this Agreement and
Employee has not revoked this Agreement (by written notice to [Company Contact
Name] at the Company) prior to that date.

RECITALS

A. Employee was employed by the Company as of                 ,         .

B. Employee and the Company entered into an Agreement to Participate in the
Zoran Corporation Executive Retention and Severance Plan (such agreement and
plan being referred to herein as the “Plan”) effective as of             ,
         wherein Employee is entitled to receive certain benefits in the event
of a Termination Upon a Change in Control (as defined by the Plan), provided
Employee signs and does not revoke a Release (as defined by the Plan).

C. A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]

D. Employee’s employment is being terminated as a result of a Termination Upon a
Change in Control. Employee’s last day of work and termination are effective as
of             ,         . Employee desires to receive the payments and benefits
provided by the Plan by executing this Release.

NOW, THEREFORE, the parties agree as follows:

1. Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.

2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin, race, age,
sex, sexual orientation, disability or other discrimination or harassment under
the Civil

 

15



--------------------------------------------------------------------------------

Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding the foregoing, this release shall not
apply to any right of the Employee pursuant to Section 5.4 of the Plan or
pursuant to a Prior Indemnity Agreement (as such term is defined by the Plan).

3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant or stock purchase agreements between the Company and
Employee.

5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.

6. The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to binding
arbitration pursuant to Section 13 of the Plan.

7. The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be subject to binding arbitration, to the
extent permitted by law, in Santa Clara, California or any other cite mutually
agreed to by the Company and Employee, before the American Arbitration
Association, as provided in this paragraph. The parties agree to and hereby
waive their rights to jury trial as to such matters to the extent permitted by
law; provided however, that (a) the arbitrator shall have no authority to make
any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court having jurisdiction with
respect to any disputes or claims relating to or arising out of the misuse

 

2



--------------------------------------------------------------------------------

or misappropriation of intellectual property. The Company shall bear the costs
of the arbitrator, forum and filing fees and each party shall bear its own
respective attorney fees and all other costs, unless otherwise provided by law
and awarded by the arbitrator.

8. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.

 

Dated:               [Employee Name]     [Company] Dated:         By:          
 

 

3



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

[Under age 40]

This Agreement is by and between [Employee Name] (“Employee”) and [Zoran
Corporation or successor that agrees to assume the Executive Retention and
Severance Plan following a Change in Control] (the “Company”). This Agreement is
effective on the day it is signed by Employee (the “Effective Date”).

RECITALS

A. Employee was employed by the Company as of             ,         .

B. Employee and the Company entered into an Agreement to Participate in the
Zoran Corporation Executive Retention and Severance Plan (such agreement and
plan being referred to herein as the “Plan”) effective as of             ,
         wherein Employee is entitled to receive certain benefits in the event
of a Termination Upon a Change in Control (as defined by the Plan), provided
Employee signs a Release (as defined by the Plan).

C. A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]

D. Employee’s employment is being terminated as a result of a Termination Upon a
Change in Control. Employee’s last day of work and termination are effective as
of             ,          (the “Termination Date”). Employee desires to receive
the payments and benefits provided by the Plan by executing this Release.

NOW, THEREFORE, the parties agree as follows:

1. Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.

2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination In Employment Act of
1967, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable



--------------------------------------------------------------------------------

law. Notwithstanding the foregoing, this release shall not apply to any right of
the Employee pursuant to Sections 5.4 of the Plan or pursuant to a Prior
Indemnity Agreement (as such terms are defined by the Plan).

3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant or stock purchase agreements between the Company and
Employee.

5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.

6. The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to binding
arbitration pursuant to Section 13 of the Plan.

7. The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be subject to binding arbitration, to the
extent permitted by law, in Santa Clara, California or any other cite mutually
agreed to by the Company and Employee, before the American Arbitration
Association, as provided in this paragraph. The parties agree to and hereby
waive their rights to jury trial as to such matters to the extent permitted by
law; provided however, that (a) the arbitrator shall have no authority to make
any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court having jurisdiction with
respect to any disputes or claims relating to or arising out of the misuse or
misappropriation of intellectual property. The Company shall bear the costs of
the arbitrator,

 

2



--------------------------------------------------------------------------------

forum and filing fees and each party shall bear its own respective attorney fees
and all other costs, unless otherwise provided by law and awarded by the
arbitrator.

8. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN
PARAGRAPH 1.

 

Dated:               [Employee Name]     [Company] Dated:         By:          
 

 

3